          Case 1:21-cv-00165-DLC Document 59 Filed 04/30/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OUR WICKED LADY, LLC,
(d/b/a “Our Wicked Lady”) et al.,

                                                         Plaintiffs,
                                                                          No. 21-cv-165 (DLC)
                                v.
                                                                          NOTICE OF MOTION TO
                                                                          DISMISS
ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York, et al.,

                                                 Defendants.



       PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law and all prior

pleadings and proceedings herein, Defendants Andrew M. Cuomo, sued in his individual capacity and

in his official capacity as Governor of the State of New York, and the State of New York, by their

attorney, Letitia James, Attorney General of the State of New York, will move this Court, at such date

and time as the Court may set, before the Honorable Denise L. Cote, United States District Judge for

the Southern District of New York, at the United States Courthouse, 500 Pearl Street, New York,

New York 10007, for an order dismissing the Complaint, in its entirety and with prejudice, pursuant

to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, and granting such other and

further relief as the Court deems just and proper.




                                                     1
        Case 1:21-cv-00165-DLC Document 59 Filed 04/30/21 Page 2 of 2



Dated: New York, New York
       April 30, 2021


                                      LETITIA JAMES
                                      Attorney General
                                      State of New York


                                   By: /s/ Matthew L. Conrad
                                       MATTHEW L. CONRAD
                                       Assistant Attorney General
                                       28 Liberty Street
                                       New York, NY 10005
                                       (212) 416-8610
                                       Matthew.Conrad@ag.ny.gov




                                      2
